Name: Council Regulation (EEC) No 226/85 of 29 January 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Yemen Arab Republic
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  Asia and Oceania
 Date Published: nan

 31.1.1985 EN Official Journal of the European Communities L 26/1 COUNCIL REGULATION (EEC) No 226/85 of 29 January 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Yemen Arab Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in order to attain its objectives in the sphere of external economic relations, the European Economic Community should approve the Cooperation Agreement with the Yemen Arab Republic; whereas certain economic cooperation schemes provided for by the Agreement go beyond the powers laid down under the common commercial policy, HAS ADOPTED THIS REGULATION: Article 1 The Cooperation Agreement between the European Economic Community and the Yemen Arab Republic is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 7 of the Agreement (3). Article 3 The Community shall be represented on the Joint Committee set up by Article 5 of the Agreement by the Commission assisted by representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI (1) OJ No C 258, 26. 9. 1984, p. 4. (2) OJ No C 12, 14. 1. 1985. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.